                                                                                         Case 3:21-mc-80173-SK Document 1 Filed 07/15/21 Page 1 of 2




                                                                               1 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               2 PAULINE T. TSENG (State Bar No. 322311)
                                                                                 E-Mail:       ptseng@sideman.com
                                                                               3 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               4 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               5 Facsimile:    (415) 392-0827

                                                                               6 Attorneys for
                                                                                 CISCO SYSTEMS, INC. and CISCO TECHNOLOGY, INC.
                                                                               7

                                                                               8                                UNITED STATES DISTRICT COURT

                                                                               9                             NORTHERN DISTRICT OF CALIFORNIA
              SIDEMAN & BANCROFT LLP




                                                                              10                                     SAN FRANCISCO DIVISION
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12 IN RE: DMCA SECTION 512(h)                           Case No.
                                                                                 SUBPOENA TO DOMAINS BY PROXY,
                                                                              13 LLC                                                  CISCO SYSTEMS, INC. AND CISCO
LAW OFFICES




                                                                                                                                      TECHNOLOGY, INC.’S REQUEST TO
                                                                              14
                                                                                                                                      THE CLERK FOR ISSUANCE OF A
                                                                              15                                                      SUBPOENA PURSUANT TO 17 U.S.C. §
                                                                                                                                      512(h) TO IDENTIFY ALLEGED
                                                                              16                                                      INFRINGERS
                                                                              17            Petitioners CISCO SYSTEMS, INC. and CISCO TECHNOLOGY, INC. (collectively
                                                                              18 “Cisco”), by and through their undersigned counsel of record, hereby request that the Clerk of the

                                                                              19 Court issue a subpoena directed to Domains By Proxy, LLC (“Domains By Proxy”) to identify an
                                                                              20 alleged infringer or infringers behind several listings, pursuant to the Digital Millennium

                                                                              21 Copyright Act (“DMCA”), 17 U.S.C. § 512(h) (the “Subpoena”).

                                                                              22            The Subpoena relates to several listings hosted by Domains By Proxy’s platform which
                                                                              23 Cisco has determined contain infringing material. The infringing material includes, without

                                                                              24 limitation, offers to sell software licenses which have not been authorized for sale or distribution

                                                                              25 by Cisco.

                                                                              26            Cisco has satisfied the requirements for issuance of the Subpoena pursuant to 17 U.S.C. §
                                                                              27 512(h), in that it has:

                                                                              28
                                                                                   2835-258\4789236v1                        1                                       Case No.
                                                                                   CISCO’S REQUEST TO THE CLERK FOR ISSUANCE OF A SUBPOENA PURSUANT TO 17 U.S.C. § 512(h) TO
                                                                                                                IDENTIFY ALLEGED INFRINGERS
                                                                                         Case 3:21-mc-80173-SK Document 1 Filed 07/15/21 Page 2 of 2




                                                                               1            (1)         Submitted a copy of a notification required by 17 U.S.C. § 512(c)(3)(A) for each of

                                                                               2                        the identified listings. See Exhibit A to this Request.

                                                                               3            (2)         Submitted a proposed Subpoena concurrently herewith. See Exhibit B to this

                                                                               4                        Request.

                                                                               5            (3)         Submitted a sworn declaration confirming that the purpose for which the Subpoena

                                                                               6                        is sought is to obtain the identity of the alleged infringers and that such information

                                                                               7                        will only be used for the purpose of protecting rights under 17 U.S.C. § 512. See

                                                                               8                        Exhibit C to this Request.

                                                                               9            Because Cisco has complied with the statutory requirements, Cisco respectfully requests
              SIDEMAN & BANCROFT LLP




                                                                              10 that the Clerk of the Court expeditiously issue and sign the proposed Subpoena pursuant to 17
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 U.S.C. § 512(h)(4) and return it to undersigned counsel for service on the subpoena recipient.

                                                                              12

                                                                              13 DATED: July 15, 2021                                SIDEMAN & BANCROFT LLP
LAW OFFICES




                                                                              14

                                                                              15
                                                                                                                                     By:
                                                                              16                                                           Pauline T. Tseng
                                                                                                                                           Attorneys for CISCO SYSTEMS, INC. and
                                                                              17                                                           CISCO TECHNOLOGY, INC.
                                                                              18

                                                                              19
                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   2835-258\4789236v1                        2                                       Case No.
                                                                                   CISCO’S REQUEST TO THE CLERK FOR ISSUANCE OF A SUBPOENA PURSUANT TO 17 U.S.C. § 512(h) TO
                                                                                                                IDENTIFY ALLEGED INFRINGERS
